The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:
Par. [0026], 4th-to-last line, “77” should apparently be --74--.
Par. [0030] recites that “Figs. 13A and 13B is an I-beam” and “Figs. 14A and 14B is a C-beam”. However, Figs. 13A-B show a C-beam, while Figs. 14A-B show an I-beam.
Par. [0034], line 10, “length” (1st occurrence) should apparently be --width--.
Appropriate correction is required.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both the vehicle (in general) and the front pair of wheels (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 4 is objected to because of the following informalities:  in line 1, --of claim-- should be inserted before “1”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The reference to “the web” lacks antecedent basis in the claim.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abromavage et al (US 3,511,393).
Abromavage shows a passenger vehicle 22* (see note below) that is operable along a ground surface, the passenger vehicle comprising:

a floor 90’ at least partially supported by the beam (Fig. 9); and
a ramp assembly 20 positioned below the floor, the ramp assembly extending through the aperture, the ramp assembly including a ramp platform 52 that is movable between a stowed position in which the ramp platform extends through the aperture (Figs. 4-6 and 9) and a deployed position (Fig. 1) in which the ramp platform extends between the vehicle frame and the ground surface.
*Note: while Abromavage discloses the vehicle as a truck, it is nevertheless considered to be a “passenger” vehicle, as broadly claimed, as the cab of the vehicle would inherently accommodate at least one passenger. Furthermore, the term “passenger” is solely recited as a preamble recitation in the claim. When reading the preamble in the context of the entire claim, the recitation “passenger” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 Re claim 2, the aperture is elongated.
Re claim 3, the beam includes a first horizontal section 34, a second horizontal section 36 opposite the first horizontal section, and a vertical section 38 integrally 
Re claims 4 and 5, a perimeter of the aperture is defined by the beam and the aperture is fully bounded by the beam.
Re claim 6, the beam defines a length, a thickness, and a height, and
the aperture defining a length, a thickness, and a height,
wherein the length of the aperture is less than the length of the beam and the height of the aperture is less than the height of the beam (Figs. 2, 8 and 9).
Re claim 7, the height of the aperture is at least 25% of the height of the beam.
Re claim 9, the vehicle frame further includes a first support member 24 and a second support member 25, each of the first and second support members being supported by the beam, the first support member being positioned adjacent a first end of the aperture and the second support member being positioned adjacent a second end of the aperture (Figs. 3, 4, 6 and 9).
Re claim 11, as noted above with respect to claim 1, the vehicle is considered to inherently include a cab or “passenger portion”.
Claims 12 and 14-17 are treated in the same manner as claims 9, 3 and 5-7 above, respectively.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abromavage et al in view of Couto et al (US 8,800,087, cited by applicant).
Re claims 8 and 13, Abromavage does not show the vehicle frame to further include a reinforcement member coupled to each side of the aperture and to opposite surfaces of the beam (noting that claim 13 requires reinforcement to the perimeter of the aperture).
Re claims 10 and 18, Abromavage shows the ramp assembly to further include:
a first ramp support member 40 positioned within the aperture on a first side,
a second ramp support member 42 positioned within the aperture on a second side, the ramp platform being movably positioned between the first ramp support member and the second ramp support member; and
a carrier (trolley, includes elements 54, 56 and 62-64) hingedly coupled to a distal end of the ramp platform, wherein the carrier is configured (by manual 
but does not show a drive mechanism operably coupled to the carrier for moving the ramp.
The examiner notes that, in general, adding reinforcement to a support element of a frame structure, and providing a mechanical means to replace manual activity which accomplishes the same result, are well known design expediencies which involve only routine skill in the art.
In particular, Couto discloses a ramp system for a passenger vehicle, wherein the ramp system is disposed in an aperture or cut-out portion of a frame member 24 of the vehicle (Figs. 1-6), wherein the unlabeled bracket used for attaching the ramp system within the aperture would inherently reinforce the area around the area and is thus considered to be a “reinforcement member”, as broadly recited.
Couto further discloses a drive mechanism 56 operably coupled to a carrier 46 which is hingedly coupled to ramp platform 34 which is movably positioned between first and second ramp support members 40, 42 on corresponding first and second sides of the aperture for moving the ramp platform between stowed and deployed positions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Abromavage by providing a reinforcement member to each side of the aperture and to opposite surfaces of the beam (or, for claim 13, to the perimeter of the aperture), and to have provided a drive mechanism operably coupled to the carrier for moving the ramp, as shown by Couto, as the former would increase the overall rigidity of the frame around the aperture .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breslin, Hettwer, Carty and Abromavage ‘662 are generally similar to Abromavage et al. Smith is similar to Couto (see esp. Fig. 23). Brady and Wilkerson show vehicles having structures movable between deployed and stowed positions by moving through an aperture of a frame member of the vehicle. Kim and Anderson show vehicle frame structures having apertures therein through which items can be moved for storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James Keenan/
Primary Examiner
Art Unit 3652

3/24/22